           Case 1:20-cv-03377-JMF Document 17 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PENGUIN AIR CONDITIONAL CORP. et al.,                                  :
                                                                       :
                                    Plaintiffs,                        :     20-CV-3377 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
TRAVELERS INDEMNITY COMPANY,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case in person. Due to the Thanksgiving holiday, counsel should
submit their joint status letter, the contents of which are described in the Case Management Plan
and Scheduling Order, no later than November 25, 2020. ECF No. 16. In their joint letter, the
parties should also indicate whether they can do without a conference altogether. Unless and
until the Court orders otherwise, all existing dates and deadlines — including, as appropriate, the
deadlines for summary judgment motions and/or a proposed joint pretrial order, as set forth in
the Case Management Plan and Scheduling Order — remain in effect.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone, albeit perhaps at a different time. To that end, if
counsel believe that a conference would be appropriate, they should indicate in their joint status
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: November 16, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
